DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. to Cirik et al. (hereinafter Cirik).

In regard claim 1, Cirik teaches or discloses a method of wireless communications by a User Equipment (UE) (see Figs. 13a-13c), comprising:
determining, based on one or more rules, at least one of a default uplink beam or default path loss reference signal (PL RS) to use for an uplink transmission (see paragraphs [0434], and [0436], the wireless device may, before the receiving the message, determine a default pathloss reference signal of a plurality of pathloss reference signals associated with the plurality of power control parameter sets. The wireless device may transmit an uplink signal using a transmission power based on the default pathloss reference signal. The lowest power control parameter set index may be equal to zero. The power control parameter set may comprise a path loss reference signal index indicating the path loss reference signal. The determining the transmission power based on the path loss reference signal may comprise determining the transmission power based on calculating a downlink path loss estimate of the path loss reference signal) in the absence of a signaled uplink transmission configuration indicator (TCI) state for the uplink transmission (see paragraph [0142], the wireless device may receive a downlink transmission with an Rx beam determined based on the one or more TCI states. The wireless device may or may not have a capability of beam correspondence. The wireless device may perform an uplink beam selection procedure to determine the spatial domain filter of the Tx beam, for example, if the wireless device does not have the capability of beam correspondence); and 
sending the uplink transmission in accordance with the determination (see paragraphs [0434], and [0436], the transmitting the transport block may comprise transmitting the transport block using the determined uplink resource).

In regard claims 2 and 13, Cirik teaches or discloses the method of claim 1, wherein the uplink transmission comprises at least one of a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), a sounding reference signal (SRS), or a physical random access channel (PRACH) (see paragraphs [0080], [0081], [0103], [0116], [0117], and [0137], UCI may be transmitted via an uplink control channel (e.g., a PUCCH) of the PCell or a certain SCell (e.g., an SCell configured with PUCCH). For a larger number of aggregated downlink CCs, the PUCCH of the PCell may become overloaded. Cells may be divided into multiple PUCCH groups).

In regard claims 3 and 14, Cirik teaches or discloses the method of claim 1, wherein, according to one of the rules, the UE uses a downlink transmission configuration indicator (TCI) state as a quasi co-location source to determine at least one of the default uplink beam or PL RS (see paragraphs [0140], [0142], [0175], and [0420], the wireless device may receive a downlink transmission with an Rx beam determined based on the one or more TCI states. The wireless device may perform an uplink beam selection procedure to determine the spatial domain filter of the Tx beam. The antenna port QCL parameter may indicate QCL information of a DM-RS for a PDCCH reception via the CORESET).

In regard claims 4 and 15, Cirik teaches or discloses the method of claim 3, wherein the UE determines, as the default uplink beam, an uplink beam corresponding to a downlink beam indicated by the downlink TCI state (see paragraphs [0142], [0148], [0201], and [0377], the wireless device may receive a downlink transmission with an Rx beam determined based on the one or more TCI states. The wireless device may perform the uplink beam selection procedure, for example, based on one or more sounding reference signal (SRS) resources configured to the wireless device by the base station).

In regard claims 5, 16, and 24, Cirik teaches or discloses the method of claim 1, wherein, according to one of the rules:
the UE determines at least one of the default uplink beam or default PL RS based on spatial quasi co-location (QCL) reference signal (RS) or QCL assumption of at least one control resource set (CORESET) in an active downlink bandwidth part (BWP) (see paragraphs [0201], [0377], [0378], and [0426], the wireless device may determine that the only one SRS resource in each of the one or more SRS resource sets may have the same time domain behavior in a same BWP (e.g., uplink BWP). A Tx/Rx beam correspondence at the wireless device may hold, for example, if the wireless device determines a Tx beam of the wireless device for an uplink transmission based on the downlink measurement at the wireless device).

In regard claims 6, 17, and 25, Cirik teaches or discloses the method of claim 5, wherein, according to one of the rules:
the spatial QCL RS comprises a QCL Type-D RS (see paragraphs [0126], [0140], [0175], [0215], [0216], and [0420], the pathloss reference RS in the pathloss reference RS set and the second reference RS indicated by the update message 2516 may be quasi co-located. The pathloss reference RS and the second reference RS may be quasi co-located with QCL TypeD. The pathloss reference RS and the second reference RS may be quasi co-located with a QCL type (e.g., QCL TypeD, QCL TypeA, or other QCL types)).

In regard claims 7, 18, and 26, Cirik teaches or discloses the method of claim 5, wherein the at least one CORESET is selected based on a value of its CORESET ID relative to one or more other CORESET IDs in the active downlink BWP (see paragraphs [0102], and [0105], a wireless device with a default downlink BWP within a set of configured downlink BWPs associated with a PCell. The wireless device may determine which BWP is the initial active downlink BWP, for example, based on a CORESET configuration obtained using the PBCH).

In regard claims 8, 19, and 27, Cirik teaches or discloses the method of claim 1, wherein, according to one of the rules:
the UE determines, when a control resource set (CORESET) is not configured in an active downlink bandwidth part (BWP), at least one of the default uplink beam or default PL RS based on a spatial quasi co-location (QCL) reference signal (RS) in an active physical downlink shared channel (PDSCH) transmission configuration indicator (TCI) state in an active downlink bandwidth part (BWP) (see paragraphs [0244], [0434], and [0436], the wireless device may, before the receiving the message, determine a default pathloss reference signal of a plurality of pathloss reference signals associated with the plurality of power control parameter sets. The wireless device may, based on the DCI being in the format that does not comprise the SRI field, determine an uplink resource with a lowest uplink resource index of uplink resource indexes of the plurality of uplink resources. The wireless device may determine a default pathloss reference signal of a plurality of pathloss reference signals, wherein each of the plurality of pathloss reference signals is associated with a respective power control parameter set of the plurality of power control parameter sets).

In regard claims 9, 20, and 28, Cirik teaches or discloses the method of claim 8, wherein the at active PDSCH TCI state is selected based on a value of its TCI state ID relative to one or more other TCI state IDs in the active downlink BWP (see paragraphs [0103], [0134], [0142], and [0258], a wireless device may receive downlink receptions (e.g., PDCCH or PDSCH) in a downlink BWP, for example, according to a configured numerology (e.g., a configured subcarrier spacing and/or a configured cyclic prefix duration) for the downlink BWP. The wireless device 1808 may monitor a downlink channel/signal (e.g., PDCCH, DCI, CSI-RS, PDSCH) on/for/via an active downlink BWP of the one or more downlink BWPs. The wireless device 1808 may receive a PDSCH transmission on/via the active downlink BWP. The wireless device 1808 may not monitor a downlink channel/signal (e.g., PDCCH, DCI, CSI-RS, PDSCH) on/for an inactive downlink BWP of the one or more downlink BWPs. The wireless device may receive a downlink transmission with an Rx beam determined based on the one or more TCI states).

In regard claims 10, 21, and 29, Cirik teaches or discloses the method of claim 1, wherein the UE is configured to use the default uplink beam or default PL RS if the uplink transmission is scheduled within a threshold scheduling period by a downlink control information (DCI) that carries a corresponding uplink transmission configuration indicator (TCI) state for the uplink transmission (see paragraphs [0142], [0244], [0434], and [0436]).

In regard claims 11 and 22, Cirik teaches or discloses the method of claim 10, wherein the threshold scheduling period is at least one of a configured value or determined based on capability of the UE (see paragraphs [0116], [0134], [0142], [0242], [0245], [0246], and [0262]).

In regard claim 12, Cirik teaches or discloses a method of wireless communications by a network entity (see Figs. 1a and 1b)l, comprising:
determining, based on one or more rules, at least one of a default uplink beam or default path loss reference signal (PL RS) for a user equipment (UE) to use for receiving an uplink transmission (see paragraphs [0434], and [0436], the wireless device may, before the receiving the message, determine a default pathloss reference signal of a plurality of pathloss reference signals associated with the plurality of power control parameter sets. The wireless device may transmit an uplink signal using a transmission power based on the default pathloss reference signal. The lowest power control parameter set index may be equal to zero. The power control parameter set may comprise a path loss reference signal index indicating the path loss reference signal. The determining the transmission power based on the path loss reference signal may comprise determining the transmission power based on calculating a downlink path loss estimate of the path loss reference signal) in the absence of a signaled uplink transmission configuration indicator (TCI) state for the uplink transmission (see paragraph [0142], the wireless device may receive a downlink transmission with an Rx beam determined based on the one or more TCI states. The wireless device may or may not have a capability of beam correspondence. The wireless device may perform an uplink beam selection procedure to determine the spatial domain filter of the Tx beam, for example, if the wireless device does not have the capability of beam correspondence); and
processing the uplink transmission in accordance with the determination (see paragraphs [0178], [0193], [0434], and [0436], the transmitting the transport block may comprise transmitting the transport block using the determined uplink resource).

In regard claim 23, Cirik teaches or discloses an apparatus for wireless communications by a user equipment (UE) (see Fig. 15a), comprising: 
a processor (see Fig. 15a) configured to: 
determine, based on one or more rules, at least one of a default uplink beam or default path loss reference signal (PL RS) to use for an uplink transmission (see Fig. 15a, paragraphs [0434], and [0436], the wireless device may, before the receiving the message, determine a default pathloss reference signal of a plurality of pathloss reference signals associated with the plurality of power control parameter sets. The wireless device may transmit an uplink signal using a transmission power based on the default pathloss reference signal. The lowest power control parameter set index may be equal to zero. The power control parameter set may comprise a path loss reference signal index indicating the path loss reference signal. The determining the transmission power based on the path loss reference signal may comprise determining the transmission power based on calculating a downlink path loss estimate of the path loss reference signal) in the absence of a signaled uplink transmission configuration indicator (TCI) state for the uplink transmission (see paragraph [0142], the wireless device may receive a downlink transmission with an Rx beam determined based on the one or more TCI states. The wireless device may or may not have a capability of beam correspondence. The wireless device may perform an uplink beam selection procedure to determine the spatial domain filter of the Tx beam, for example, if the wireless device does not have the capability of beam correspondence); and 
send the uplink transmission in accordance with the determination (see Fig. 15a, paragraphs [0434], and [0436], the transmitting the transport block may comprise transmitting the transport block using the determined uplink resource); and a memory (see Fig. 15a). 

In regard claim 30, Cirik teaches or discloses an apparatus for wireless communications by a user equipment (UE) (see Fig. 15ab), comprising:
means for determining, based on one or more rules, at least one of a default uplink beam or default path loss reference signal (PL RS) to use for an uplink transmission (see paragraphs [0434], and [0436], the wireless device may, before the receiving the message, determine a default pathloss reference signal of a plurality of pathloss reference signals associated with the plurality of power control parameter sets. The wireless device may transmit an uplink signal using a transmission power based on the default pathloss reference signal. The lowest power control parameter set index may be equal to zero. The power control parameter set may comprise a path loss reference signal index indicating the path loss reference signal. The determining the transmission power based on the path loss reference signal may comprise determining the transmission power based on calculating a downlink path loss estimate of the path loss reference signal) in the absence of a signaled uplink transmission configuration indicator (TCI) state for the uplink transmission (see paragraph [0142], the wireless device may receive a downlink transmission with an Rx beam determined based on the one or more TCI states. The wireless device may or may not have a capability of beam correspondence. The wireless device may perform an uplink beam selection procedure to determine the spatial domain filter of the Tx beam, for example, if the wireless device does not have the capability of beam correspondence); and
means for sending the uplink transmission in accordance with the determination (see paragraphs [0434], and [0436], the transmitting the transport block may comprise transmitting the transport block using the determined uplink resource).
Notes:
Please note even if the examiner has cited portions of the reference(s) for the convenience of the applicants, other portions in each the reference may also teach the limitations in each claim. Therefore, the reference(s) should be considered in its entirety, i.e., as a whole, that would lead to teach the element(s) of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 06/04/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476